Citation Nr: 0804571	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial rating greater than 20 percent 
for chronic intervertebral disc syndrome at L4-5 and L5-S1, 
and degenerative disc disease at L2-3 and L3-4.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired from active duty in November 2001 after 
more than 31 years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The issues concerning service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not currently have PTSD.  

2.  The medical evidence shows that chronic intervertebral 
disc syndrome at L4-5 and L5-S1, and degenerative disc 
disease at L2-3 and L3-4 has been manifested throughout the 
appeal period by non-radiating low back pain, moderate 
limitation of lumbar spine motion, and paraspinal muscle 
spasm resulting in scoliosis, but without any incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for post-
traumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  

2.  The criteria are not met for an initial rating greater 
than 20 percent for chronic intervertebral disc syndrome at 
L4-5 and L5-S1, and degenerative disc disease at L2-3 and L3-
4.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5242-
5293 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

The service medical records are completely silent for any 
psychiatric complaints, clinical findings, or diagnoses, 
except for an outpatient medical record dated in October 
2001, shortly before the veteran's separation, that contains 
a diagnosis of chronic PTSD.  However, the examiner did not 
record any pertinent complaints or clinical findings and did 
not provide any rationale for assigning that diagnosis.  

In January 2004, the veteran was afforded a VA psychological 
compensation examination by a contract examiner.  (The 
veteran lives in Germany.)  The examiner provided a very 
comprehensive report of his examination.  He described the 
veteran's reported stressors, noting the veteran's statement 
that he would occasionally experience bad dreams of those 
events.  The examiner indicated, however, that the veteran 
did not complain of any occupational or social dysfunction 
resulting from memories of Vietnam or other potentially life-
threatening military experiences.  The examiner stated that 
the veteran's responses on psychological testing indicated 
that he occasionally experienced a mild degree of maladaptive 
behavior aimed at controlling anxiety.  He noted that the 
testing indicated that the veteran had likely experienced a 
disturbing traumatic event in the past that produced 
recurrent episodes of anxiety.  Although the testing did not 
address specific causes for traumatic stress, the examiner 
stated that possible events would include combat experiences.  
Overall, the testing showed that there was no psychological 
pathology.  The examiner concluded that the testing and his 
examination indicated that the veteran is a resilient and 
resourceful person and that no psychiatric diagnosis was 
warranted.  

The Board observes that the veteran has described several 
stressful events as a cause for his PTSD and that those 
events could be consistent with his duties in service as a 
helicopter pilot in Vietnam.  In addition, the Board cannot 
ignore the diagnosis of PTSD recorded by a service department 
examiner.  However, there is no medical evidence of 
significant psychiatric symptomatology, either in service or 
currently.  And the VA examiner specifically indicated that 
the veteran's current psychiatric manifestations did not meet 
the DSM-IV criteria for a diagnosis of psychological 
pathology.  

The veteran's representative has requested another 
examination, noting that examiners may vary in their 
interpretation of a veteran's psychiatric manifestations.  
However, as noted above, the October 2001 service department 
examiner did not record any psychiatric complaints or 
clinical findings or rationale for his diagnosis, whereas the 
VA examiner's report was comprehensive and well-reasoned.  
Therefore, in this case, the Board finds that an additional 
examination is not needed.  

Service connection requires that the claimant currently have 
the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Accordingly, in the absence of a current 
diagnosis of PTSD, service connection must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Intervertebral disc syndrome

The present appeal involves the veteran's claim that the 
severity of his service-connected intervertebral disc 
syndrome warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board notes that 
the current appeal arose from the rating assigned following 
the initial grant of service connection for residuals of the 
veteran's intervertebral disc syndrome.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  In 
this regard, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The record shows that a 20 percent rating for the veteran's 
spine disability has been in effect since July 2003, when his 
claim for service connection was received.  

During the pendency of the veteran's appeal, VA revised the 
criteria for rating disabilities of the spine.  The criteria 
for rating intervertebral disc disease remained essentially 
the same.  However, the regulations that became effective 
September 23, 2003, provided that the disability should be 
rated either on the basis of orthopedic manifestations or on 
the basis of neurological manifestations, whichever results 
in the higher evaluation.  

Based on the criteria in effect prior to September 23, 2003, 
a higher - 40 percent - rating for the veteran's 
degenerative disc disease (which, in this case, also includes 
arthritis) could be assigned for severe limitation of lumbar 
spine motion (Code 5292).  

Beginning September 23, 2003, a separate 10 percent rating 
for orthopedic manifestations of degenerative disc disease 
requires forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour for a 10 percent rating.  A 
20 percent rating requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
unfavorable ankylosis of at least the entire thoracolumbar 
spine warrants a 40 percent rating.  Code 5242.  

A 40 rating based on neurological manifestations of 
degenerative disc disease requires incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months, with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months being required for a 60 percent rating.  
Code 5243 (Code 5293 prior to September 26, 2003).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Looking first at the orthopedic manifestations, the Board 
observes that a VA contract examiner in January 2004 
characterized the veteran's limitation of motion and function 
as severe, with frequent pain on use and little intermittent 
relief by analgesics, and requiring the use of a cane and 
personal assistance during flare-ups.  That characterization, 
however, does not comport with the recorded range of motion 
values cited in his report.  The examiner reported three 
different values for range of motion in flexion for the 
lumbar and thoracic spine - 0-88 degrees with pain, 0-41 
degrees (motion ending with pain at 0-70 degrees), and 0-68 
degrees (maximum) after repetitive motion, with pain.  On 
their face, the reported values appear somewhat confusing, 
but even accepting the most restrictive value for maximum 
flexion before the onset of pain - 41 degrees - the Board 
considers that amount of motion as indicative of only 
moderate limitation.  For moderate limitation of motion of 
the lumbar spine under old Code 5292, no more than a 20 
percent rating is appropriate.  

Considering the veteran's orthopedic manifestations under the 
provisions of the General Rating Formula that became 
effective in September 2003, the recorded clinical findings 
of the January 2004 examiner fit squarely within the criteria 
for a 20 percent rating - forward flexion between 30 and 60 
degrees and muscle spasm or guarding producing scoliosis - 
both of which were described by the examiner.  However, 
neither limitation of forward flexion to 30 degrees or less 
nor favorable ankylosis of the entire thoracolumbar spine, as 
required for a 40 percent rating, is shown, even on 
repetitive motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran was also seen by a private examiner in July 2003 
and a private specialist in October 2003.  Neither examiner 
provided specific range of motion values for the veteran's 
lumbar spine, although the specialist characterized the 
limitation as "significant."  The specialist also indicated 
that the veteran could reach his fingertips to within 50cm 
(20 inches) of the floor.  The Board considers that amount of 
forward flexion as indicative of moderate limitation of 
motion.  

Thus, a rating greater than the currently assigned 20 percent 
is not warranted for any portion of the appeal period, based 
on evaluation of the orthopedic manifestations of the 
service-connected disability.  

Turning to the neurological manifestations of the disability, 
there is no evidence that the veteran's flare-ups are 
equivalent to incapacitating episodes.  The regulations 
specifically define an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The veteran has described his 
flare-ups as occurring every 2-4 weeks, lasting a week.  He 
has stated that, during flare-ups he is hardly able to walk, 
stand, or sit for two days and needs a cane to ambulate.  
Finally, he indicated that rest, oral analgesics, and local 
heat helped alleviate his symptoms, including during flare-
ups.  While the veteran may well have periods when his 
symptoms are more severe than others, the evidence does not 
show that any physician has treated him for the disability 
during such periods or has prescribed bed rest for his 
symptoms.  Accordingly, a compensable rating is not warranted 
on that basis.  

In summary, because a rating greater than 20 percent is not 
warranted for the veteran's degenerative disc disease on any 
basis for any portion of the appeal period, and because a 20 
percent rating is currently in effect for the disability, a 
greater initial rating must be denied.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

III.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a January 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board acknowledges that the required notice was provided 
before the adverse decision in March 2004.  Therefore, there 
was no error in the timing of the content-complying notice.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the January 2004 notice provided 
concerning PTSD did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
The Board notes that a letter mailed to the veteran in 
October 2006 at the time the case was being forwarded to the 
Board did provide him with notice of the rating and effective 
date aspects of his claim.  

The Court also held in Dingess that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for his intervertebral disc syndrome.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination.  He 
has not identified any post-service treatment records that 
should be obtained.  No further development action is 
necessary.  


ORDER

Service connection for PTSD is denied.  

An initial rating greater than 20 percent for chronic 
intervertebral disc syndrome at L4-5 and L5-S1, and 
degenerative disc disease at L2-3 and L3-4 is denied.  


REMAND

Review of the record shows that the veteran underwent 
audiometric testing on numerous occasions during service in 
conjunction with his duties as a helicopter pilot.  Further, 
the VA examiner in January 2004 diagnosed slight to moderate 
sensorineural hearing loss in both ears, as well as tinnitus.  
He also specifically noted the veteran's reported history of 
noise exposure during service, but did not provide an opinion 
regarding the relationship, if any, between that noise 
exposure and his hearing loss and tinnitus.  Therefore, the 
Board finds that a medical opinion is necessary as to whether 
there is a nexus between the veteran's current hearing loss 
and tinnitus and service.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiologic examination.  The examiner 
should review the claims file and current 
examination findings, and provide an 
opinion as to the likelihood (i.e., 50 
percent probability or greater) that any 
current hearing loss or tinnitus resulted 
from an injury or disease during service.  
The opinion should be accompanied by 
appropriate rationale.  

2.  Then readjudicate the appellant's 
claim for service connection for 
bilateral hearing loss and tinnitus.  If 
the benefit sought remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond.  Then return the case to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


